Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 04/06/2021. Claims 1-3, 5, 6, and 11-13 are amended. Claim 4 is canceled. Claims 1-3, and 5-14 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process). As such, claim 1 is/are drawn to one of the statutory categories of invention.
Claims 1-3, and 5-14 are directed to personalizing offers based on predictions and projected profits. Specifically, the claims recite identifying two or more advertisement vehicles that are candidates for carrying out a specific event: verifying information on the two or more advertisement vehicles that are going to carry out the specific event; sending to the two or more advertisement vehicles information on the specific event; collecting real-time traffic density information comprising real-time vehicle density information or real-time people density information in an area in which the specific event is to be carried out; determining a starting location of the specific event, based on at least one of:  the realtime traffic density information or real-time location information of the two or more advertisement vehicles; and sending driving route guidance to the two or more advertisement vehicles such that the two or more advertisement vehicles can convene at the starting location of the specific event, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, processor, non-transitory computer readable memories, platform, and a non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, processor, non-transitory computer readable memories, platform, and a non-transitory computer readable medium perform(s) the steps or functions of identifying two or more advertisement vehicles that are candidates for carrying out a specific event: verifying information on the two or more advertisement vehicles that are going to carry out the specific event; sending to the two or more advertisement vehicles information on the specific event; collecting real-time traffic density information comprising real-time vehicle density information or real-time people density information in an area in which the specific event is to be carried out; determining a starting location of the specific event, based on at least one of:  the realtime traffic density information or real-time location information of the two or more advertisement vehicles; and sending driving route guidance to the two or more advertisement vehicles such that the two or more advertisement vehicles can convene at the starting location of the specific event. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, processor, non-transitory computer readable memories, platform, and a non-transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of personalizing offers based on predictions and projected profits. As discussed above, taking the claim elements separately, the system, processor, non-transitory computer readable memories, platform, and a non-transitory computer readable medium perform(s) the steps or functions of identifying two or more advertisement vehicles that are candidates for carrying out a specific event: verifying information on the two or more advertisement vehicles that are going to carry out the specific event; sending to the two or more advertisement vehicles information on the specific event; collecting real-time traffic density information comprising real-time vehicle density information or real-time people density information in an area in which the specific event is to be carried out; determining a starting location of the specific event, based on at least one of:  the realtime traffic density information or real-time location information of the two or more advertisement vehicles; and sending driving route guidance to the two or more advertisement vehicles such that the two or more advertisement vehicles can convene at the starting location of the specific event. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of personalizing offers based on predictions and projected profits. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-3, and 5-14 further describe the abstract idea of personalizing offers based on predictions and projected profits. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

NPL Reference
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “THE CONNECTED CAR AS A DIGITAL PLATFORM: The consumer market for in-car apps, ads, and internet services” describes “Connected-car makers, telecommunications companies, and app developers will see significant revenue from selling connected-car features, such as in-car entertainment. The cost of connected-car services and products often comes at a surcharge to users, either included in the up-front price of the car or paid over time. The various connected-car services and products could generate an estimated $152 billion in revenue for carmakers in 2020, according to Strategy”.

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-3, and 5-14.

Response to Arguments
5.	Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One, Step 2A Prong Two, and Step 2B.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of personalizing offers based on predictions and projected profits which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to personalizing offers based on predictions and projected profits does not add technical improvement to the abstract idea. The recitations to “system, processor, non-transitory computer readable memories, platform, and a non-transitory computer readable medium” perform(s) the steps or functions of identifying two or more advertisement vehicles that are candidates for carrying out a specific event: verifying information on the two or more advertisement vehicles that are going to carry out the specific event; sending to the two or more advertisement vehicles information on the specific event; collecting real-time traffic density information comprising real-time vehicle density information or real-time people density information in an area in which the specific event is to be carried out; determining a starting location of the specific event, based on at least one of:  the realtime traffic density information or real-time location information of the two or more advertisement vehicles; and sending driving route guidance to the two or more advertisement vehicles such that the two or more advertisement vehicles can convene at the starting location of the specific event. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to personalizing offers based on predictions and projected profits does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, processor, non-transitory computer readable memories, platform, and a non-transitory computer readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of personalizing offers based on predictions and projected profits. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.